Citation Nr: 1609669	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  14-14 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for defective vision.  

2.  Entitlement to service connection for defective vision.  

3.  Entitlement to service connection for dental problems.  

4.  Entitlement to initial increases in the staged ratings (of 30 percent prior to August 26, 2011, and 70 percent from August 26, 2011) for posttraumatic stress disorder (PTSD).  

5.  Entitlement to initial increases in the staged ratings (of 10 percent prior to August 26, 2011, and 30 percent from August 26, 2011) for bilateral pes planus.  


WITNESSES AT HEARING ON APPEAL

Appellant & Son
ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran had active service from April 1951 to January 1953.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO) that, in part, granted service connection for PTSD, rated 30 percent, effective April 1, 2011, and granted service connection for bilateral pes planus, rated 10 percent, effective February 25, 2011.  

A December 2012 rating decision granted an increased (70 percent) rating for the Veteran's PTSD, effective August 26, 2011.  A May 2013 rating decision granted an increased (30 percent) rating for the Veteran's bilateral pes planus, effective August 26, 2011.  As the maximum ratings have not been assigned, the Veteran has continued his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In July 2015, the Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing; a transcript of the hearing is associated with the claims file.  

The issue of special monthly compensation (SMC) based on the need for aid and attendance or housebound status has been raised by the record in November 2015 correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of entitlement to service connection for defective vision (de novo) and dental problems, and initial increased ratings for PTSD and bilateral pes planus, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed November 1962 rating decision denied service connection for an eye condition, finding that only a refractive error of the eyes was shown, which is not a disease or injury in the meaning of applicable legislation for disability compensation purposes.  

2.  Evidence received since the November 1962 rating decision denying service connection for an eye condition, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for defective vision, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The November 1962 rating decision denying the claim for service connection for an eye condition is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 3.104 (2015).  

2.  New and material evidence has been received to reopen the claim of service connection for defective vision.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 C.F.R. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Historically, an unappealed November 1962 rating decision denied the Veteran's claim of service connection for an eye condition, based on findings that only a refractive error of the eyes was shown, which is not a disease or injury in the meaning of applicable legislation for disability compensation purposes.  No additional evidence pertinent to this issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the November 1962 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection for defective vision was received in February 2011.  

Since the November 1962 rating decision, the Veteran submitted additional evidence, including VA treatment records showing diagnoses of cataracts of both eyes, as well as the Veteran's testimony that he fell down and hit his face jumping out of a truck while his unit was being attacked, and injured his eyes and thereafter experienced difficulty with his eyes.  The Veteran contends that his cataracts post-service are related to his injury of the eyes and diagnosed defective vision during service.  This evidence is new, in that it was not previously of record at the time of the November 1962 rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for defective vision.  


ORDER

New and material evidence having been received, the claim for service connection for defective vision is reopened, and to this extent only the appeal is granted.  


REMAND

At the outset, the Board notes that the Veteran's service treatment records are incomplete.  In April 2013, it was indicated that his service treatment records had been destroyed and could not be reconstructed.  Hence, any such records are presumed irretrievably lost.  Therefore, VA has a heightened duty to assist the appellant in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board also notes that in a May 2013 memorandum, it was found that the Veteran's treatment records from January 1953 to December 1998 at the New Orleans VA Medical Center were unavailable and presumed irretrievably lost.  

The Veteran seeks service connection for defective vision.  As discussed above, the Board has reopened his claim upon a finding that new and material evidence has been received.  However, as the RO has not adjudicated the merits of the service connection claim in the first instance, the Board must remand the claim so that this may be accomplished, as well as any additional development.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

The Veteran also seeks service connection for dental problems.  At the July 2015 Travel Board hearing, the Veteran testified that he fell down and hit his face jumping out of a truck, breaking some teeth, while his unit was attacked.  He testified that he received his first set of dentures in 1954, but records of such treatment were unavailable as the doctor was deceased.  Notably, the available VA treatment records show that in July 1998, the Veteran had upper and lower dentures.  

Compensation is available for loss of teeth due to loss of substance of the body of the maxilla or mandible, where the lost masticatory surface cannot be restored by suitable prosthesis.  38 C.F.R. § 4.150 (Schedule of ratings - dental and oral conditions).  Otherwise, replaceable missing teeth will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381.  

The evidence of record does not show, and the Veteran does not contend, that he lost teeth during service or after service due to loss of substance of the body of the maxilla or mandible.  Hence, the Veteran is seeking service connection for dental problems for the purpose of establishing eligibility for outpatient dental treatment.  Inasmuch as the Veteran's complete service treatment records are not available, and based on his testimony that the Board finds credible as to his injury of his teeth during service, the fact that he is service-connected for PTSD (based on combat), and that the earliest post-service VA treatment records show upper and lower dentures, the Board finds that the "low threshold" requirement under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met, and the Veteran should be afforded a VA examination to determine the nature of his dental problems, and to obtain an opinion as to its possible relationship to service.  

Regarding the Veteran's increased rating claims for PTSD and bilateral pes planus, as noted above in the Introduction, service connection was granted for these disabilities in a July 2011 rating decision.  In August 2011, the Veteran expressed disagreement with the ratings assigned.  Thereafter, a December 2012 rating decision granted a further increased rating for the Veteran's service-connected PTSD, and a May 2013 rating decision granted a further increased rating for the Veteran's bilateral pes planus.  However, as the ratings provided were not the maximum ratings possible, the claims remained on appeal.  The RO has not yet issued the Veteran a statement of the case (SOC) with respect to these issues.  Under the circumstances, the Board has no discretion and is obliged to remand these issues for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran a SOC addressing the claims of entitlement to initial increased ratings for PTSD and bilateral pes planus.  Advise him of the date on which the time allowed for perfecting a timely Substantive Appeals for these claims expires.  If he submits a timely Substantive Appeal, then return the claims to the Board for further appellate consideration.  

2. The RO should associate with the claims file updated VA treatment records pertaining to the Veteran's dental problems and defective vision that are dated from March 2014.  Any additional pertinent records identified during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  

3. Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of and/or who were contemporaneously informed of his in-service and/or post-service eye or dental disabilities or symptomatology.  He should be provided an appropriate amount of time to submit this lay evidence.  

4. After the above development has been completed, schedule the Veteran for an appropriate examination to determine the nature and etiology of the Veteran's visual problems.  The electronic claims folder should be reviewed by the examiner.  All diagnostic testing deemed necessary should be administered.  

Based on review of the record, and interview/examination of the Veteran, the examiner should identify the Veteran's visual disease(s) or defect(s).  The examiner should also opine as to whether it is at least as likely as not that any visual disease or defect is at least as likely as not related to service or any event of service, including his reported injury jumping out of a truck.

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

5. After the above development has been completed, schedule the Veteran for an appropriate examination to determine the nature and etiology of the Veteran's dental problems.  The electronic claims folder should be reviewed by the examiner.  All diagnostic testing deemed necessary should be administered.  

Based on review of the record, and interview/examination of the Veteran, the examiner should identify the Veteran's dental problems.  The examiner should also opine as to whether it is at least as likely as not that his dental problems, to include his upper and lower dentures, are related to his service, including his reported injury to his teeth jumping out of a truck and which reportedly required dentures as early as 1954.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

6. The RO should then readjudicate the Veteran's claims (including defective vision based on de novo review).  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


